Citation Nr: 1431600	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-47 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical strain, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from February 1992 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has previously undergone VA examinations in which VA examiners provided opinions regarding the etiology of the cervical spine disability.  In part, the Veteran has contended that the current disability is due to vehicle starters falling on his head during service.  Although a September 2008 VA examination dealt with the question of secondary service connection, in this examination the examiner did not address this question regarding direct service connection.  Therefore, the AOJ obtained an August 2010 VA opinion.  In this opinion, however, the examiner opined that "[i]n absence of better documentation of any injury and treatment, [he could not] connect present neck strain to service without speculation." 

As the Board finds that in this August 2010 VA opinion the examiner does not adequately account for the Veteran's lay testimony and does not provide an adequate reason for stating that an opinion would require speculation, the Board remands the appeal to obtain another opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (the inability to render a requested opinion must be adequately explained by the examiner).  To ensure that the record contains medical opinion based on the current medical picture, the examiner is also asked to again address the issue of secondary service connection.  See 38 C.F.R. § 3.310 (2013).

Upon remand, the AOJ should also seek to obtain any outstanding records.  The record indicates that the Veteran has previously sought VA treatment at the VA Outpatient Clinic in Winston-Salem, North Carolina and the VA Medical Center (VAMC) in Salisbury, North Carolina.  The most recent records of file is dated in July 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Outpatient Clinic in Winston-Salem, North Carolina and the VAMC in Salisbury, North Carolina dated after July 2009.  If any records cannot be obtained, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(e).

2.  After completing the action identified in directive (1), arrange for the Veteran to undergo VA examination by an appropriate clinician, at a VA medical facility, to address the etiology of current cervical spine disability.  

If possible, the examination should be provided by a different examiner than the examiner who performed the August 2010 examination.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should then address the following:

(A)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the currently diagnosed cervical spine disability 1) had its onset in service or 2) was caused by service, to include the contended injury by two vehicle starters falling on his head? 

(B)  If the answer to (A) is no, is it at least as likely as not (a 50 percent or higher degree of probability) that the currently diagnosed cervical spine disability was caused or aggravated by the service-connected lumbar strain?

All examination findings, along with the complete rationale for the conclusions reached, should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide the reason that an opinion would require speculation and indicate the evidence need to provide a non-speculative opinion.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



